Citation Nr: 0428637	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-08 101	)	DATE
	

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

3.  Entitlement to a higher initial evaluation for a 
psychiatric disability, evaluated as 50 percent disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from May 1995 to April 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri that, in part, 
assigned an initial noncompensable evaluation for the 
appellant's allergic rhinitis, assigned an initial 50 percent 
evaluation for her service-connected psychiatric disability 
and denied claims of entitlement to service connection for 
right knee injury residuals and for PTSD.  

During the pendency of the appeal, the RO increased the 
appellant's psychiatric disability evaluation from 10 percent 
to 50 percent; however, it is presumed that she is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The appellant has appealed the initial noncompensable rating 
that was assigned for her allergic rhinitis when service 
connection was granted, as well as the initial 50 percent 
evaluation assigned to the psychiatric disability.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
rating issues are as set out on the title page.

In March 2004, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.

At that Board hearing, the appellant submitted additional 
evidence pertaining to her psychiatric disability claims.  
The appellant also waived review of the evidence by the 
agency of original jurisdiction in a VA Form 21-4138 
submitted on the same day, and therefore referral to the RO 
of evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  However, the appellant subsequently 
submitted more evidence to the Board in June 2004, namely an 
audiotape and printed materials, without a waiver.  
Nevertheless, because the issues to which the evidence 
relates are being remanded, the RO will have the opportunity 
to consider the evidence submitted to the Board.

The Board notes that the RO granted the appellant's claim of 
entitlement to service connection for headaches (to include 
neck pain) and assigned an initial evaluation of 10 percent 
in a rating decision issued in August 2003; the appellant was 
notified of that action in that same month.  Therefore, the 
issues of entitlement to service connection for headaches and 
neck pain listed in the March 2000 Supplemental Statement of 
the Case (SSOC) are moot.  

The Board also notes that, in September 1999, the appellant's 
representative submitted a written statement by which a claim 
of entitlement to service connection for astigmatism was 
withdrawn.  See 38 C.F.R. § 20.204.  

(Consideration of the issues of entitlement to an initial 
evaluation in excess of 50 percent for the service-connected 
psychiatric disability and entitlement to service connection 
for PTSD is deferred pending completion of the development 
delineated in the remand below.  These issues are addressed 
in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The appellant underwent right knee surgery for a tibial 
tubercle avulsion in March 1993, prior to her entry into the 
United States Air Force.

2.  The appellant was treated on a few occasions in service 
for right knee pain; the pain was acute and transitory.

3.  The appellant does not have any right knee pathology that 
was acquired in service; there was no permanent worsening of 
the pre-service condition during active military service.

4.  The appellant's allergic rhinitis is manifested by 
complaints of nasal inflammation and swelling; she uses 
medications.

5.  The appellant does not have nasal polyps or greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The veteran does not have right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 C.F.R. §§ 101, 106, 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5102, 5103, 5103A, and 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).

2.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Right Knee

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury to current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required of a non-
combat appellant to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine:  (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  Crowe v. Brown, 7 Vet. App. 238 (1995).  

The appellant testified during her March 2004 Travel Board 
hearing that her service medical records demonstrated 
physical therapy treatment for her right knee.  She indicated 
that she did not have any other statement to make regarding 
the right knee injury.  See Hearing Transcript pp. 2-3.

Review of the appellant's service medical records reveals 
that she underwent surgery in March 1993 for the open 
reduction and internal fixation of a tibia fracture.  In May 
1993, the appellant had her final check and demonstrated an 
excellent range of motion.  In December 1994, in connection 
with her entry into service, the appellant underwent an 
orthopedic consultation; physical examination revealed a full 
range of motion and stable ligaments.  The assessment was 
normal knee with no limitation.  In June 1995, the appellant 
complained of right knee pain of one month duration.  The 
clinical assessment was right PFA secondary to old injury.  
Three weeks later, the assessment was knee pain secondary to 
old trauma.  In October 1995, the appellant sought treatment 
for complaints of pain in her knee after running.  She 
demonstrated full range of motion and no crepitus on physical 
examination.  She had 1+ varus instability.  The clinical 
assessment was anterior cruciate ligament laxity secondary to 
prior tibial tubercle avulsion and moderate patellar 
tendonitis.  In July 1997, the appellant complained of right 
knee pain over the previous two months.  On physical 
examination, there was no effusion or ligament laxity.  The 
appellant demonstrated full range of motion.  The assessment 
was patellofemoral pain syndrome versus tendonitis.  The next 
month, the knee pain was noted to have improved with physical 
therapy and non-steroidal anti-inflammatory drugs (NSAIDs).

After service, the appellant underwent a VA medical 
examination in June 1998.  She demonstrated zero to 130 
degrees of motion and appeared to have no pain or difficulty 
folding her right lower leg up underneath her left leg.  
There did not seem to be any weakness, pain, stiffness or 
swelling of the joints.  The examiner rendered a diagnosis of 
history of anterior cruciate ligament surgery, right knee, 
with good function and good range of motion.

Review of the appellant's inpatient and outpatient VA 
treatment records dated between 1998 and 2003 does not reveal 
any complaints regarding her right knee or any treatment for 
her right knee.  In May 2003, the appellant underwent another 
VA medical examination; the examiner reviewed the claims 
file.  The appellant said that she was having no problems 
with her right knee.  She reported that her doing yoga was 
keeping her knee much stronger.  On physical examination, 
there was no effusion.  The appellant demonstrated a range of 
motion of zero to 140 degrees without anterior discomfort.  
There was no pain with patellar compression or inhibition 
testing.  The knee was stable to varus and valgus stress.  
There was no medial or lateral joint line tenderness.  There 
was no pain with circumduction maneuvers.  There was minimal 
crepitation with range of motion.  The diagnosis was open 
reduction internal fixation of a proximal tibial fracture in 
1993 without complaints of pain, instability or weakness.

First of all, the veteran's knee was considered normal at 
entry, but it is clear from the evidence that she underwent 
surgery on her knee prior to service.  While the appellant 
experienced right knee symptomatology when she was on active 
duty, temporary or intermittent flare-ups of a pre-existing 
injury cannot be considered to be 'aggravation in service' 
unless the underlying condition as contrasted to symptoms, is 
worsened.  See Browder v. Brown, 5 Vet. App. 268, 271-72 
(1993) (citing Hensley v. Brown, 5 Vet. App. 155 (1993)).  
Treatment with physical therapy and medication resolved the 
appellant's 1995 and 1997 bouts of right knee pain.  

The post-service medical evidence does not show any 
complaints regarding the right knee or treatment for the 
right knee.  In the absence of proof of a current disease or 
injury, a grant of service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of any current pathology 
attributable to aggravation of the preexisting right knee 
condition, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for service 
connection.  The Court has held that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened." Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Here, since there is no current 
disability shown, there cannot have been any worsening of the 
underlying condition.  The evidence is clear that there was 
no worsening of the pre-existing condition.  In addition, 
since no arthritis was clinically demonstrated within one 
year of the appellant's release from active duty, any 
arthritis of the right knee may not be presumed to have been 
incurred in service.

The Board is cognizant of the appellant's own statements to 
the effect that she has a right knee condition that is due to 
service.  However, the evidence does not indicate that she 
possesses medical expertise.  She is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of her 
representative, submitted in support of her argument that she 
has residuals of a right knee injury that was aggravated as a 
result of her service.  To the extent that their statements 
represent evidence of continuity of symptomatology, without 
more, the appellant's statements, and those of her 
representative, are not competent evidence of a diagnosis, 
nor do they establish a nexus between an acquired pathology 
and the appellant's military service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation or worsening of 
a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  The appellant has not shown that she has the 
requisite competence, and, accordingly, her claim for service 
connection for the disability of the right knee, status post 
surgery, must be denied.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated right knee injury residuals cannot 
be said to be related to service by way of direct incurrence 
or aggravation of the appellant's pre-May 1995 right knee 
injury, the Board finds that the claim for entitlement to 
service connection for a right knee disorder must be denied.  
The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current right knee disorder(s), including arthritis, that 
should be service connected.  Evidence of pre-existence and 
of the absence of any worsening during service is clear and 
unmistakable.  

Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Allergic Rhinitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the service medical records, in the 
reports of the VA medical evaluations conducted in June 1998, 
and May 2003, in the reports of VA treatment rendered between 
1998 and 2003, and in the appellant's March 2004 testimony.

The appellant is service connected for allergic rhinitis 
under the provisions of 38 C.F.R. § 4.97.  She is assigned a 
zero percent evaluation under Diagnostic Code 6522.  

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In that regard, the Board notes that the zero percent rating 
for the allergic rhinitis disability at issue in this case 
has been in effect since the day service connection was first 
in effect.  The issue before the Board then is taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a compensable rating is 
currently in order.

The appellant testified at her March 2004 Travel Board 
hearing that no polyps had been found in her nasal passages.  
She said that mostly the tissues were inflamed and that they 
would swell such that she could not breathe.  The appellant 
testified that half the time she would have trouble breathing 
and the other half of time she did not because she used 
saline rinses and Vicks Vapor Rub.  She said that she is not 
as bothered by allergies as she was in Louisiana and that she 
took over-the-counter medications.  See Hearing Transcript 
pp. 10-11 and P. 18.

Review of the appellant's service medical records reveals 
that she was assessed with allergic rhinitis with postnasal 
drip and cough in January 1997.  In April 1997, she presented 
for chronic postnasal drip and a sore scratchy throat.  In 
October 1997, the appellant was prescribed Zyrtec and 
Nasacort.  In January 1998, the appellant demonstrated nasal 
mucosal edema and pallor.

The appellant underwent a VA examination in June 1998; she 
complained of a sore throat secondary to drainage in her 
throat.  She was noted to have allergic rhinorrhea-type 
symptoms.  Review of the VA outpatient treatment records 
dated between 1998 and 2003 reveals that the appellant was 
hospitalized in January 1999 for bipolar disorder; she 
complained of headaches and denied postnasal drip.  On 
physical examination, her nose and throat were within normal 
limits.  In May 1999, the appellant was noted to have a 
medical history that included allergic rhinitis.  The 
clinical assessment was rhinitis and she was prescribed a 
nasal inhaler.  In May 2000, the appellant complained of 
having problems breathing.  

The appellant underwent a VA medical examination in May 2003; 
the examiner reviewed the claims file.  The appellant 
reported that she was not currently prescribed any medication 
for her sinuses and she denied any interference breathing 
through her nose.  She denied purulent discharge and said 
that she had no problems with dyspnea on exertion.  She 
reported occasional use of nasal saline or a Vicks inhaler 
two to three times per week.  She denied problems with 
chronic sinusitis.  On physical examination, the nares were 
patent, without polyps.  The sinuses were nontender to 
palpation.  

The appellant underwent a VA sinus examination in July 2003; 
the examiner reviewed the claims file.  On physical 
examination of her nose, the appellant's nasal passages were 
100 percent patent.  

The appellant's allergic rhinitis disability has been 
evaluated under Diagnostic Code 6522.  38 C.F.R. § 4.97.  
Diagnostic Code 6522 provides that allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent evaluation.  A 
30 percent rating is warranted when there are polyps.  In 
this case, the evidence does not show polyps, or significant 
obstruction of a nasal passage or other symptoms due to 
rhinitis to support the assignment of an increased 
(compensable) evaluation for rhinitis.  38 C.F.R. § 4.14.  
After comparing the record as a whole with the applicable 
rating criteria, the Board is compelled to find that there is 
no basis for a rating in excess of zero percent at any time 
for the appellant's allergic rhinitis disability.  

Without a showing of nasal polyps or any obstruction on 
either side, a compensable rating is not warranted under 
Diagnostic Code 6522.  Thus, the pertinent Diagnostic Code 
does not provide a basis for a rating in excess of zero 
percent for the appellant's allergic rhinitis.  Accordingly, 
the rating schedule does not provide a basis for an initial 
compensable evaluation for the allergic rhinitis given the 
clinical findings in this case.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, Diagnostic Code 6522.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation for the 
allergic rhinitis disability at issue may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for allergic rhinitis disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for her allergic rhinitis and she has not 
sought other than occasional treatment for this condition.  
The appellant has not offered any objective evidence of any 
symptoms due to the allergic rhinitis that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that further 
consideration of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When 
evaluating an increased rating claim, it is established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Because this is an appeal from the initial rating for the 
allergic rhinitis, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show disability above zero percent since April 1998, 
and therefore does not support the assignment of a staged 
rating.

Since the preponderance of the evidence is against an 
allowance of a compensable evaluation for the appellant's 
allergic rhinitis under the schedular criteria, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her increased rating claim and her 
service connection claim.  The RO sent the appellant a letter 
in May 2003 in which she was informed of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
addition, in the April 1999 Statement of the Case (SOC), the 
RO informed the appellant about what the evidence had to show 
to establish entitlement to service connection, as well as 
what evidence was needed to demonstrate allergic rhinitis 
symptoms commensurate with a 10 percent evaluation.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for medical 
examinations.  The appellant was informed about VA's duty to 
assist and what kinds of evidence the RO would help obtain in 
a letter sent by the RO in May 2003.  The appellant did not 
provide any information to VA concerning treatment records 
that she wanted the RO to obtain for her that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  Therefore, there is no unmet duty to 
assist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two claims have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

Service connection for a right knee disorder is denied.

An initial compensable evaluation for allergic rhinitis is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded to the RO for action as described 
below.

Review of the evidence of record reveals that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
The appellant's VA Vocational Rehabilitation file should be 
obtained and all of the records concerning her VA vocational 
rehabilitation should be associated with the claims file.  It 
also appears that not all of the appellant's VA treatment 
records have been associated with the claims file.  No 
records dated after July 2003 are of record.  Any such VA 
treatment records should be identified, with assistance of 
the appellant as necessary, obtained and associated with the 
claims file.

The evidence of record indicates the appellant has applied 
for Social Security Administration (SSA) disability benefits.  
However, complete copies of the medical records upon which 
any disability award/denial was based, as well as any SSA 
decision and its associated List of Exhibits, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Review of the evidence of record indicates that records 
relating to treatment of the appellant's psychiatric 
disability are not of record.  Specifically, the records from 
Dr. Dean Robinson are not of record.  In addition, the 
appellant has indicated that she wants the records of Dr. 
Mahoney and Dr. Yu obtained for consideration of her 
increased rating claim.

In regard to the appellant's PTSD claim based on non-combat 
stressors, the Court has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  The VA Adjudication Manual M21-1 (M21-1) provides 
that the required "credible supporting evidence" of a non-
combat stressor "may be obtained from" service records or 
"other sources."  M21-1, part VI, formerly 7.46.  With regard 
to specific claims based upon personal assault, M21-1, part 
III, 5.14(c), provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  Included 
among the sources are statements from confidants, such as 
fellow service members, and records that indicate behavior 
changes that occurred at the time of the incident that may 
indicate the occurrence of an in-service stressor.  A Court 
case, Patton v. West, 12 Vet App 272 (1999), has highlighted 
the importance of the RO following the more particularized 
requirements delineated in the M21-1 for personal-assault 
PTSD claims.  It is not clear that the RO has achieved the 
level of development required by the Court's holding in 
Patton.

The RO did contact the appellant's former commanding officer 
at Barksdale who stated that the appellant's performance had 
degraded over time and that the appellant had been counseled 
by a named master sergeant.  However, the appellant's 
complete service personnel files are not of record.

In view of the account given by the veteran of the sexual 
assaults and harassment that purportedly happened in service 
and of the events that followed, the Board will ask for the 
RO to attempt to develop the record further as will be 
explained below.  Regardless of whether an in-service 
stressor is verified, the appellant should also be afforded a 
VA examination to determine if any PTSD as noted in the 
claims file is linked to active military service in any way.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
notify the veteran of the information and 
evidence yet needed to substantiate her 
remaining claims and of what part of such 
evidence she should obtain and what part 
the RO will yet attempt to obtain on her 
behalf.  She should also be told to 
provide any evidence in her possession 
pertinent to her claims remaining on 
appeal.  38 C.F.R. § 3.159 (2003).

2.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records, including her Air 
Force performance evaluation reports, any 
reports pertaining to disciplinary 
actions and all paperwork relating to her 
discharge.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
assaults and harassment during service.  
The RO inquiry should include possible 
sources listed in M21-1, part III, 5.14.  
The appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the appellant.  A 
field examiner should be utilized if a 
personal interview is deemed necessary to 
obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

5.  The RO should obtain the appellant's 
VA Vocational Rehabilitation records (or 
legible copies thereof) and associate 
them with the claims file.

6.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

7.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility identified by the 
appellant, to the extent not already on 
file.  In particular, the RO should 
obtain the psychiatric and medical 
records dated from July 2003 to the 
present.

8.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided her with 
relevant evaluation or treatment for any 
psychiatric disorder since 1998, not 
already provided.  After obtaining the 
appropriate signed authorizations from 
the appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal.  
In particular, the records of treatment 
by Drs. Robinson, Mahoney and Yu should 
be sought.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

9.  After completing the above 
development, the RO then should review 
the file and prepare a summary including 
all associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

10.  The RO should then schedule the 
appellant for a comprehensive examination 
by a psychiatrist, if available, to 
determine the nature and etiology of her 
current psychiatric disorder(s), to 
determine the historical extent and 
severity of her service-connected 
psychiatric disability and to 
specifically to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the requested study.  
The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's PTSD, if any.  

Based on a review of the claims file and 
the examination findings (or a review of 
the record alone if the appellant fails 
to report for the examination), the 
examiner is requested to offer an opinion 
regarding the severity of each diagnosed 
psychiatric disorder and the extent to 
which each diagnosed psychiatric disorder 
affects the appellant's ability to work.  
The examiner should describe how the 
symptoms of the service-connected 
psychiatric disability have affected the 
appellant's social and industrial 
capacity.  If the impairment associated 
with the service-connected psychiatric 
disability cannot be distinguished from 
that caused by any non-service-connected 
condition, the examiner should so state 
and explain the reasons for that 
conclusion.

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected 
psychiatric disability, and any disorders 
due to the service-connected psychiatric 
disability or service, for the years from 
1998 to the present.  It is imperative 
that the psychiatrist also provide an 
explanation of the score's meaning.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how she re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

11.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

12.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the appellant's 
claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  All relevant evidence of record 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



